Citation Nr: 1526568	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain with chondromalacia and degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee strain with chondromalacia and degenerative joint disease.

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), major depressive disorder, and body dysmorphic disorder associated with vitiligo in excess of 30 percent prior to March 11, 2013 and in excess of 50 percent beginning March 11, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1978 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for the Veteran's psychiatric disability and denied an increased rating for his bilateral knee disability.

During the course of the appeal, the RO increased the rating for the psychiatric disorder, which was initially only major depressive disorder but expanded to include PTSD and dysmorphic disorder, from 30 percent to 50 percent, effective March 11, 2013.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2014, the Veteran testified before the undersigned during a Central Office hearing in Washington, DC.  A transcript of this hearing is stored electronically in Virtual VA.

All pertinent records stored electronically in either Virtual VA or the Veterans Benefits Management System (VBMS) paperless claims processing system were considered in adjudicating the claims on appeal.



The Veteran underwent VA examinations for his bilateral knee disability and psychiatric disability in February and March 2015, respectively.  Although the RO did not readjudicate the claims on appeal with consideration of the additional evidence, the Veteran's representative waived initial RO consideration in a June 2015 statement.


FINDINGS OF FACT

1.  The Veteran's right knee strain with chondromalacia and degenerative joint disease is manifested by no worse than flexion to 80 degrees, full extension, painful motion, flare-ups, and subjective complaints of giving way; there is no objective evidence of instability, subluxation, or ankylosis.

2.  The Veteran's left knee strain with chondromalacia and degenerative joint disease is manifested by no worse than flexion to 90 degrees, full extension, painful motion, flare-ups, and subjective complaints of giving way; there is no objective evidence of instability, subluxation, or ankylosis.

3.  Throughout the appeal period, the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 10 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Codes 5010, 5260, 5261 (2014).

2.  The criteria are not met for a rating in excess of 10 percent for the left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Codes 5010, 5260, 5261 (2014).

3.  The criteria are met for a 70 percent evaluation for the service-connected psychiatric disorder.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes (Codes) 9411, 9434 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal arises, in part, from disagreement with the initial evaluation following the grant of service connection for the Veteran's psychiatric disability.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to evidence needed to support the claim for higher ratings and of his and of his and VA's responsibilities in obtaining information and evidence to support his claims, and general notice of disability ratings and effect dates of awards in a letter sent to the Veteran in June 2010.

With regard to the claim for increased ratings for his knee disabilities, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The June 2010 letter provided all required notice elements, including what evidence VA would seek to obtain, what was required to establish an increased rating, and information regarding disability ratings and effective dates. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the Veteran in the development of his claims.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and service treatment records have been obtained and there is no outstanding evidence that has been identified that has not otherwise been obtained.  VA examinations were also performed that are sufficient to rating the severities of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.  Both tasks were accomplished with the identification of the issues and eliciting testimony directed toward the severity of the disabilities and evidence needed to support the claims.  Thus, the Veterans Law Judge presiding over the Central Office hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Pertinent Laws and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III. Analysis

A. Bilateral Knee Disability

A 10 percent rating is in effect for each knee disability under Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, or if the disability is unlisted and must be rated analogously to a closely related disability; the additional code is shown after the hyphen.  38 C.F.R. §§ 4.20, 4.27 (2014).  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Upon careful consideration of the evidence, the Board finds a preponderance of the evidence is against a rating in excess of 10 percent for each knee disability.

On April 2011 QTC examination, bilateral knee extension was to 0 degrees and flexion was to 110 degrees with painful motion.  Repetitive motion did not result in a change in extension, but flexion was limited to 90 degrees bilaterally.  Pain was the primary cause of the additional limitation; there was no fatigue, weakness, lack of endurance, or incoordination.  The ligament and meniscus stability tests were normal for each knee.  The Veteran reporting experiencing weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, pain and dislocation.  He denied having deformity, effusion, and subluxation.  Flare-ups occurred 2 to 3 times a month and lasted 2 to 5 hours.  The severity of pain was 5 and flare-ups were precipitated by physical activity and alleviated with rest and medication.  During flare-ups he had pain and limitation of motion of the joint.  He reported having difficulty walking.  He was prevented from prolonged walking or standing due to stiffness and aching.

On May 2011 VA examination, bilateral knee extension was to 0 degrees and flexion was to 140 degrees with pain noted with range of motion.  On repetitive testing, left knee extension remained the same and flexion was limited to 120 degrees due to pain.  Repetitive testing of the right knee did not result in a change in extension, but flexion was limited to 115 degrees due to pain.  There was no evidence of ankylosis in either knee.  The Veteran reported taking pain medication on the morning of the examination and that there was good relief from the medication.  He wore a knee brace for 2 to 3 hours a day 4 to 5 days a week.  He reported experiencing giving way, stiffness, decreased speed of joint motion, and weakness, and denied deformity, instability, subluxation, locking, effusion, inflammation, and flare-ups.  He was able to walk 1/4 mile but less than a full mile, and he always used a cane for ambulating.  The Veteran walked with an antalgic gait and there was evidence of an abnormal shoe wear pattern with increased wear present on the outside edge of the heels.

On October 2013 VA examination, right knee extension was to 0 degrees and flexion was to 80 degrees with no objective evidence of painful motion.  Left knee extension was to 0 degrees and flexion was to 90 degrees with painful motion noted at 90 degrees.  There was no change in the range of motion bilaterally with repetitive motion testing.  The functional loss demonstrated was due to less movement than normal and pain on movement, bilaterally.  Pain could significantly limit functional ability with a loss of more than 50 percent during flare-ups or when the joint is used repeatedly over a period of time, but the examiner could not specify in terms of range of motion due to being unable to reproduce overuse or flare-ups.  The Veteran indicated that flare-ups were manifested by pain and stiffness, occurred 8 to 10 times a year, and lasted up to 3 or 4 days.  During these times he was totally unable to bend down or sit with his knees bent.  Muscle strength testing was 4/5 bilaterally, indicating active motion against some resistance.  Joint stability tests were normal bilaterally.  There was no evidence of subluxation/dislocation.  There was no evidence of residuals associated with a right knee meniscectomy in 1994.  Scars associated with the knee disabilities were not painful and/or unstable, and were not greater than 39 square cm.  The right knee scar measured 10 x .3 cm. The Veteran used knee braces regularly and a cane constantly.  Due to his bilateral knee disabilities he was limited to lifting up to 150 pounds no more than 8 times, he could walk no more than 1/2 mile at one time and walk 1 hour during an 8 hour day, stand more than 1 1/2 hours at a time or sit for 3 hours at a time, and stand or sit for 6 hours during an 8 hour day.  See VA Examination in Virtual VA.

On February 2015 VA examination, right knee extension was to 0 degrees and flexion was to 130 degrees with pain beginning at 120 degrees of flexion.  Left knee extension was to 0 degrees and flexion was to 140 degrees with no objective evidence of painful motion.  There was no additional limitation in motion with repetitive testing.  The functional loss of the right knee was due to pain on movement and disturbance of locomotion.  There was pain on palpation of both knees.  Knee strength and stability were normal bilaterally.  There was no evidence of subluxation or instability.  He occasionally used a cane, in part, to relieve his right knee condition.  The examiner noted that the Veteran's right knee scar measured 17 x .5 cm.  He remarked that the Veteran had additional limitation of function during flare-ups or over use over time in which flexion was limited to 90 degrees in both knees.  See pages 7 to 13 on C&P Examination in VBMS.

Applying the criteria to the evidence of record shows that a rating in excess of 10 percent for either knee is not warranted.  Throughout the appeal, the Veteran's bilateral knee disability demonstrated full extension and flexion was not limited to less than 80 degrees with the right knee and 90 degrees with the left knee.  

The April 2011 examiner noted the Veteran's reports of flare-ups, but in light of the frequency, duration, and intensity of these episodes, they do not form the basis for assigning a higher rating.  The October 2013 examiner indicated there is additional limitation with overuse or flare-ups that could reduce the range of motion by more than 50 percent.  This would result in limitation to at least 40 degrees in the right knee and 45 degrees in the left knee.  Such would still not amount to a limitation of flexion to 30 degrees necessary to assign a 20 percent rating.  These episodes also occurred on average fewer than once a month.  Due to the infrequency, the disability does not more closely approximate the criteria for higher rating.  In July 2014, the Veteran testified to having a greater number of flare-ups, 7 to 8 times a week, that involved sharp, stabbing pain.  These episodes caused him to stop breathing and wait, presumably until the pain subsided.  Although this is more frequent than what he previously reported, his statement suggests they were of short duration and he did not indicate they produced additional impairment that would warrant the assignment of a higher rating for either knee.  The Veteran also described his flare-ups in February 2015 as limiting knee flexion to 90 degrees, which also indicates the severity of these episodes would not warrant a higher rating.  Considering these and the other factors such as weakness and incoordination, there is not additional limitation of function that approximates the criteria for a higher rating.

Since the record shows there is no objective evidence of ankylosis, consideration of Code 5256 is not warranted.

The Board has considered the Veteran's testimony that the October 2013 VA examination was inadequate and did not fully reflect the level of impairment.  See pages 25, 26, and 31 of the Hearing Transcript.  However, the Veteran's knees were reexamined in February 2015 and these results show the range of motion was actually better than the 2013 findings instead of worse.

Accordingly, a preponderance of the evidence is against assignment of a higher rating under Code 5260 or a separate compensable rating under Code 5261.  There is no reasonable doubt to resolve in the Veteran's favor.  See 38 C.F.R. § 4.3, see also Gilbert, supra.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

The record shows the Veteran has reported symptoms of giving way in his knees.  See May 2011 VA examination, page 16 of CAPRI record dated March 2013, received January 21, 2013, and page 28 of the Hearing Transcript.  In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As a lay person the Veteran is competent to give evidence about what he has experienced with his knee disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his knee disabilities according to the appropriate diagnostic code.

VA examinations in April 2011, October 2013, and February 2015 specifically found no evidence of instability or significant weakness in the knee joints.  A February 2013 VA treatment record shows the Veteran was issued elastic knee supports, but the record also shows varus/valgus testing was negative and there was no evidence of instability.  See page 11 of CAPRI records received in Virtual VA January 21, 2013.  Thus, while the Veteran complains of his knee giving out, there is no objective evidence of instability, as the examiners found muscle strength and stability testing was normal.  A separate compensable rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97.

The Board also notes that the October 2013 and February 2015 examiners discussed the right knee scar.  Based on the evidence, the scar is not painful and/or unstable, or involves an area greater than 39 square centimeters (6 square inches).  There is also no evidence to show the right knee scar is deep or nonlinear.  The criteria for assignment of a separate compensable rating for a right knee surgical scar have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

As a preponderance of the evidence is against ratings higher than 10 percent for left and right knee disabilities, the benefit-of-the-doubt doctrine does not apply.  See Gilbert, supra.

B. Psychiatric Disability

The Veteran's service-connected psychiatric disability is assigned staged ratings with a 30 percent rating in effect prior to March 11, 2013 and a 50 percent rating in effect beginning on that date.  See Fenderson, supra.  Although his service-connected psychiatric disability consists of PTSD, major depressive disorder, and body dysmorphic disorder only one rating has been assigned, which takes into consideration of all symptomatology associated with these disorders.  During the hearing the Veteran's representative requested that each disorder should be rated separately since the October 2013 VA examiner attributed the symptoms to specific disorders.  

The Board is precluded from assigning separate ratings for each service-connected mental health disorder.  While the October 2013 VA examiner stated the symptoms could be differentiated and he did attempt to attributed specific symptoms to specific disorders, most of the symptoms are not exclusively attributable to a single mental health disorder.  The examiner attributed the Veteran's anxiety, panic attacks, and mild memory loss exclusively to PTSD.  However, suspiciousness was attributed to body dysmorphic disorder and PTSD and depressed mood was attributed to body dysmorphic disorder and major depressive disorder.  Furthermore, the March 2015 VA examiner stated the Veteran's chronic sleep impairment, emotional dysregulation, poor concentration, isolative behavior controls, irritability reactions around others, loss of interest in life, and detachment reactions were symptoms that overlapped between all of the disorder.  

It is well established that the evaluation of the same manifestations under different diagnoses is to be avoided.  38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Therefore, since there is an overlap in the symptomatology, only one rating may be assigned that encompasses consideration of manifestations associated with all the mental health disorders.

According to the general rating formula, a mental condition is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Codes 9411 and 9434.

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO assigned staged ratings for the psychiatric disability with a 30 percent rating in effect prior to March 11, 2013, and a 50 percent rating effective that date.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted throughout the appeal period as the disability is shown to be productive of occupational and social impairment with deficiencies in work, family relations, thinking, and mood.


Regarding deficiencies in work, the Veteran testified that he was self-employed as an artist.  His work involved doing shows at schools during the week and at flea markets on weekends.  See pages 7, 18, 19, and 20 of the hearing transcript in Virtual VA.  His income has decreased significantly in recent years because he turns down jobs due to how his skin disability affects his appearance and discomfort with people staring at him.  See pages 20 and 21 of the Hearing Transcript.  Lay statements from the Veteran's friends also highlight how his reluctance to been seen in public has negatively impacted his employment and makes it difficult to promote his artwork.  See July 2010 lay statements.  The Veteran's isolation as well as his discomfort with being around people is documented throughout the appeal in his medical records.  See VA treatment records in April and July 2010; pages 28 and 33 of CAPRI records in Virtual VA dated October 2013; and October 2013 and March 2015 VA examinations.  In light of the credible and probative lay and medical evidence, the Board finds the Veteran experiences a deficiency in work due to his psychiatric disability.

Regarding deficiency in family relations, July 2010 lay statements from friends indicate the Veteran's disability affected his interpersonal relationships.  He was also described as private and withdrawn.  On May 2011 VA examination, the Veteran reported he had been married 3 times and that he was not currently married.  He lived with his son, had no friends nearby, and a girlfriend with whom he was not close.  He was close to his sister, who lived in another state.  An October 2013 VA treatment record shows he was socially isolated and avoided others.  See page 28 of CAPRI records in Virtual VA.  On October 2013 VA examination, the examiner noted the Veteran was isolated, secluded, and was unable to establish and maintain effective relationships.  In July 2014, he testified that he had ended the relationship with his girlfriend.  The March 2015 VA examiner also determined the Veteran had isolative behavior, poor behavior control and irritability reactions around others, and an inability to establish and maintain effective relationships.  Even though the Veteran had some friends, as evidenced by the 2 lay statements, lived with his son, and was close to his sister, the evidence suggests that the isolative behavior caused by his psychiatric disability had a significant negative impact on interpersonal relationships with family and friends.  In light of the credible and probative lay and medical evidence, the Board finds the Veteran experiences a deficiency in family relations due to his psychiatric disability.

The record also shows the Veteran's psychiatric disability produced deficiency in his thinking and mood.  His deficiency in thinking is manifested by his self-perception.  He felt as though he looked like a leopard and he was embarrassed by his appearance.  See CAPRI records dated May 2012, received December 1, 2012.  He wore make-up to hide his face and he disliked himself.  See page 28 of CAPRI record dated October 2013, received January 21, 2013.  The July 2010 lay statements shows the Veteran wore hats, scarves, and even heavy clothing during the summer to hide his appearance from others.  In July 2014, he related his feeling that he was ugly and repulsive, and felt like he was in a circus and was some type of animal.  See pages 7 and 8 of the Hearing Transcript in Virtual VA.  The October 2013 VA examiner stated that even though the Veteran's appearance was now "a slight physical anomaly" the Veteran's concern about his appearance was still markedly excessively to the point where he had not had sex for 6 years, became totally reclusive, hid from people, and did not interact at work.  See page 14 of October 2013 VA Examination in Virtual VA.  Thus, the evidence shows that the Veteran's negative thoughts about his appearance, which are a byproduct of his psychiatric disability, have been so prevalent that they affected his behavior and are evidence of a deficiency in his thinking.  

Regarding his mood, he is shown to have had significant depression throughout the appeal.  See April and July 2010 VA treatment records, VA examination reports in May 2011, October 2013, and March 2015.  On May 2011 VA examination he was shown to have severe depression that was present more than 50 percent of the time and he was diagnosed with severe major depressive disorder.  See VA Examination in Virtual VA.  In May 2012, he reported feeling down, depressed, or hopeless nearly every day.  He also had little interest or pleasure in doing things more than half the days.  See page 9 of CAPRI records in Virtual VA received December 1, 2012.  His symptoms of depression, anxiety, tearfulness increased in March 2013 following a home robbery.  He also had decreased interest and motivation since then.  See page 13 of CAPRI records in Virtual VA, received January 21, 2012.  The March 2015 VA examiner noted the Veteran's disability resulted in markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions.  Due to the severity and persistent nature of the Veteran's depression, in particular, his psychiatric disability is shown to have produced a deficiency in his mood.

In light of the above, the Veteran's psychiatric disability, which consists of major depressive disorder, PTSD, and body dysmorphic disorder, is severe enough to produce deficiencies in most area.  A 70 percent is warranted.

At no time during the appeal, is the disability shown to result in total occupational and social impairment.  The evidence shows the Veteran's depression, reclusiveness and isolation have been severe, particularly since the home robbery in 2013.  However, the record does not show it contributes to total occupational and social impairment.  As testified to by the Veteran he has continued to work, albeit to a limited degree, and he is able to maintain a relationship with a few people.  His isolation and reclusiveness are also severe but not to an extent that would warrant a 100 percent rating.  On October 2013 VA examination, the examiner indicated that the Veteran had become totally reclusive.  See page 14 of VA examination in Virtual VA.  In July 2014, the Veteran testified that he essentially lived as a recluse.  See page 4 of the Hearing Transcript in Virtual VA.  He was tired, sad and depressed, and would welcome leaving this earth, but he did not consider suicide because it is a sin.  See pages 5 and 9 of the Hearing Transcript.  He also did not buy any of his clothes and did not go anywhere except to his job.  See page 7 of the Hearing Transcript.  The May 2011 VA examiner also indicated the Veteran had persistent paranoid delusions, but despite the severity of these symptoms neither the October 2013 or March 2015 VA examiners determined that the Veteran's psychiatric disability resulted in total occupational and social impairment.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) scores assigned.  See the October 2013 VA examination and October 2013 VA treatment record.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  The scores assigned were 50 and 55, which reflect serious and moderate symptoms, respectively.  Thus, they do not reflect a level of impairment consistent with total occupational and social impairment.

In short, the Board finds that based on the evidence, the Veteran's psychiatric disability at least as likely as not results in occupational and social impairment with deficiencies in most areas and warrants a 70 percent rating for the entire appeal.

C. Extraschedular

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id. 

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the ratings for each of the service-connected disabilities addressed in this decision, i.e., bilateral knee disability and psychiatric disability, the evidence does not show such an exceptional disability picture that renders the available schedular evaluations inadequate.  As discussed above in the sections pertaining to the individual disabilities, a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that, for each issue, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  The Veteran's bilateral knee disability does result in some limitations regarding prolonged standing or sitting, and flare-ups, but the evidence shows that his symptoms are alleviated with rest and medication.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for each disability on appeal.  It is not necessary to proceed to the second step.

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to his service-connected disabilities.  He recently testified that he is self-employed as an artist.  Therefore, entitlement to TDIU is not part of the increased rating claims currently on appeal.


ORDER

An initial 70 percent rating for major depressive disorder, PTSD, and body dysmorphic disorder is granted, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for right knee strain with chondromalacia and degenerative joint disease is denied.

A rating in excess of 10 percent for left knee strain with chondromalacia and degenerative joint disease is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


